DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-8-2021 has been entered.
	Claims 70-74, 78, and 81 have been amended.
Claims 70-74, and 77-88 are pending and under consideration.
Rejections Withdrawn
The rejection of claims 72-74 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether the additional Faecalibacterium prausnitzii, Subdoligranulum variabile, Anaerostipes caccae, Marvinbryantia formatexigens, Clostridium scindens, Ruminococcus bromii, and Akkermansia muciniphiia are also within the capsule or outside the capsule, is withdrawn in light of the claim amendments.
The rejection of claims 78-80, and 84-88 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what immune responses are encompassed by the claimed method, is withdrawn in light of the claim amendments.
The rejection of claims 78-80, and 84-88 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for modulation of all immune responses, is withdrawn in light of the claim amendments.
The rejection of claims 81-88 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for modulation of all immune responses, is withdrawn in light of the claim amendments.
The rejection of claims 70, 72, and 77 under 35 U.S.C. 102(a)(1) as being anticipated by Borody (U.S. Pub. No. 2014/0234260, August 21, 2014), is withdrawn.
	Applicants argue that following the new amendment of the claims, Borody does not teach each and every element of the present claims.
	The examiner has considered applicants' argument, in light of the claim amendments, and finds it persuasive.
The rejection of claims 70, 72, and 77 under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (CN104546938, April 29, 2015), is withdrawn in light of the claim amendments.
	Applicants argue that following the new amendment of the claims, Feng et al. does not teach each and every element of the present claims.
	The examiner has considered applicants' argument, in light of the claim amendments, and finds it persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 71 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	As newly amended, claim 70 is now a pharmaceutical composition comprising a capsule containing bacteria and a pharmaceutically acceptable carrier, wherein the bacteria comprise one or more biologically pure cultures of strains selected from species selected from the group consisting of: Megamonas funiformis, Acidaminococcus intestine, Bacteroides massiliensis, and Alislipes putredinis,.
	Thus, claim 70 restricts the bacteria in said capsule to >1 strains selected from a group "consisting of" Megamonas funiformis, Acidaminococcus intestine, Bacteroides massiliensis, and Alislipes putredinis.
	However, as newly amended, claim 71 is now the pharmaceutical composition of claim 70, wherein the bacteria comprise a biologically pure culture of: Megamonas funiformis DSM19343, , Acidaminococcus intestine DSM21505, Bacteroides massiliensis DSM17679, Bacteroides stercoris ATCC43183 / DSM19555, Alistipes putredinis DSM17216, and Bifidobacterium adolescentis ATCC15703.
	Thus, claim 71 improperly depends from claim 70 because claim 70 now does not recite Bacteroides stercoris ATCC43183 / DSM19555, or, Bifidobacterium adolescentis ATCC15703.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 70, 72, 74, and 77 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henn et al. (U.S. Pat. No. 9,028,841, May 12, 2015).
	Claim 70 is now a pharmaceutical composition comprising a capsule containing bacteria and a pharmaceutically acceptable carrier, wherein the bacteria comprise one or more biologically pure cultures of strains selected from species selected from the group consisting of: Megamonas funiformis, Acidaminococcus intestine, Bacteroides massiliensis, and Alislipes putredinis,.
	Claim 72 is now the pharmaceutical composition of claim 70, wherein the capsule further comprises biologically pure cultures of strains of bacteria selected from one or more species selected from: Faecalibacterium prausnitzii, Subdoligranulum variabile, Anaerostipes caccae, Marvinbryantia formatexigens, Clostridium scindens, and Ruminococcus bromii.
	Claim 74 is now the pharmaceutical composition of claim 70, wherein the capsule further comprises a biologically pure culture of a strain of species Akkermansia muciniphi.
	Claim 77 is the pharmaceutical composition of claim 70, wherein the bacteria are alive.

	Henn et al. teach compositions comprising a capsule (enteric coated capsule) comtaining 2 bacterial types chosen from Megamonas funiformis, Acidaminococcus intestine, Bacteroides massiliensis, Alislipes putredinis, Anaerostipes caccae, Marvinbryantia formatexigens, Clostridium scindens, and Akkermansia muciniphi. (Examples  P6, and P8; Table 1)

Claim Objections
Claim 70 is objected to because of the following informalities:  the claim ends with both a comma and a period.  Appropriate correction is required.
Claim 71 is objected to because of the following informalities:  there are two commas immediately following DSM19343.  Appropriate correction is required.
Claim 77 is objected to because of the following informalities:  "wherein then" should be "wherein the" as put forth in the last entered form of claim 77, 11-17-2020.  Appropriate correction is required.
Claims 73 is objected to because it depends from a rejected claim.  Appropriate correction is required.
Conclusion
Claims 70-77 are not allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        June 14, 2021